DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fifth line from the bottom the limitation of “.. a cylindrical bottom arch avoiding edges..” is not understood.    This should be rephrased in the claim and in the specification (40).
Last line the limitation of “for wear of the first plate brake surface” is not understood.
Claim 2 last line the limitation of “… with a difference comprised between +/- 1mm “ is not understood.  What difference is this?
Claim 3 the limitation of “first braking plate surface avoiding channels” is not understood.  What exactly is a ‘brake plate surface avoiding channel’?  This limitation also lacks antecedent basis.
Also the limitation of “or wherein” throughout the claims renders the claims confusing and difficult to interpret.
Claim 7 seventh line from the bottom of the claim the limitation of “and dimension of said cylindrical bottom arches is 12mm” is not understood.  What dimension is this?
The last three lines of claim 7 contain the same problem with respect to the end arches.
Claim 8 lines 3 and 4 the limitation of “… axial thickness evaluated in an axial direction…” is not understood.  What exactly are the metes and bounds of ‘evaluated’ as used here.
The same problem exists on lines 9+.
Claim 9 is convoluted and not understood.  Also what are ‘phonic wheel connection projections’?
Claim 16 line 8 “a third elongated ridge” appears to be a double inclusion.
Claim 17 “according to an axial section plane’ is not understood.
The claims are replete with 112 second paragraph problems and should be thoroughly reviewed and revised to conform to U.S. practice as the list above is not intended to be exhaustive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/25/22